Title: To Thomas Jefferson from John Churchman, 7 May 1802
From: Churchman, John
To: Jefferson, Thomas


            Honoured PresidentBoston May 7th. 1802
            I take the Liberty to send herewith a copy of an improved Variation Chart, hoping it will be received as a token of Respect, together with a Sheet of Letter Press as published in the third Edition of the Magnetic Atlas, It contains Actual observations by which the Variation has been found at Sea—
            The Chart has had of late a very extensive Circulation, particularly in these Eastern States, & many experienced Navigators have given ample testimony of its usefulness—
            One favour I have to ask which I suppose no one else can Grant, I hope to be pardoned for this Liberty, I have several times written to that eminent Astronomer Andrew Ellicott Esqr. hoping he would favour me with his observations of the Latitude Longitude & Variation of the compass at the following places, viz The Junction of the Ohio & Missisipi, the Natches & New Orleans & the several places of the Line of demarkation South of Georgia the East end of it would be important. I believe its in the Parallel of 31° North I understand by the Present Secretary of State that he has also written to the said Astronomer on my behalf, without success no Doubt the Personage to whom I now address myself either as President of the United States, or of the Philosophical Society (who have manifested their Discernment in the Election of their President) may be able to procure them, if not I dont know who else to apply to, I am now about to set out on a Voyage to St. Petersbourg in Russia, & if these observations can be transmitted to me there, to the care of George Steen Esqr. at St. Petersbourg, it will give me pleasure for I am willing to acknowledge the Benefit to the Gentleman who made the observations.
            Some years ago I believe John Russell Esqr. now somewhere about the City of Washington, was appointed commercial agent at St. Petersbourg, I understand he was not received because he represented a Republican Government, The commerce between that Country & America has lately increased, they say about seventy Sail of American Ships sailed to Petersbourg last Summer, I know not whether a commercial Agent will be thought necessary or not, at the present time, should the President think proper to lay any commands upon me, I will endeavour to obey them, with faithfulness, particularly in making some enquiry, & whether Such a Commercial Agent would not be likely to be acknowledged at this time.
            With the greatest sentiments of Respect I hope to be permitted to make an offering of my service & esteem
            John Churchman—
          